Exhibit 31.2 CERTIFICATION PURSUANT TO RULE 13a–14(a) OF THE EXCHANGE ACT As Adopted Pursuant To Section 302 of the Sarbanes-Oxley Act of 2002 I, John Vandemore, certify that: 1. I have reviewed this report on Form 10-Q of International Game Technology; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: August 8, 2013 /s/ John Vandemore John Vandemore Chief Financial Officer
